Citation Nr: 1441073	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than July 25, 2000 for the grant of service connection for a low back disorder, including considering whether there was clear and unmistakable error (CUE) in a prior February 1996 rating decision earlier considering and denying this claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to November 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Appeals Management Center (AMC) in Washington, DC, which granted service connection for chronic low back pain with degenerative changes and assigned an initial 10 percent evaluation for this disability retroactively effective from July 25, 2000.  He is contesting that effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  The Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, has jurisdiction and certified this appeal to the Board.

In October 2012 the Board remanded the claim so the RO/AMC could address in the first instance the "inextricably intertwined" issue of whether there was CUE in an earlier February 1996 rating decision that previously had considered and denied this same claim.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for residuals of a back injury was filed in December 1995.

2.  The RO in Chicago, Illinois, initially denied his claim in a February 1996 rating decision.  Notice of that decision was mailed to his address of record, and he did not appeal.

3.  On July 25, 2000, he filed a petition to reopen this previously denied claim.

4.  In an October 2001 rating decision the RO in Chicago, Illinois, reopened the claim but continued to deny it on its underlying merits.

5.  The Veteran perfected an appeal of that additional decision denying this claim, and the Board remanded it for further development in November 2004.

6.  After completing the requested development, the RO granted the claim, but only as of July 25, 2000, the date the Veteran had filed his petition to reopen this previously denied, initially unappealed, claim.

7.  The February 1996 rating decision earlier considering and denying this claim was not based on all of the evidence then of record regarding the Veteran's back injuries in service and contained legal error in assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment; but for that factual and legal error, the outcome would have been manifestly different in that service connection for this low back disability would have been granted.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision earlier considering and denying service connection for a low back disorder involved CUE so must be reversed.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  Given this successful collateral attack of that prior decision, the criteria are met for an effective date earlier than July 25, 2000, for the grant of service connection for the low back disorder - that is, back to the receipt of the Veteran's initial claim for this same disability in December 1995.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting an earlier effective date back to when the Veteran filed his original claim in December 1995.  This award represents a complete grant of the benefit sought on appeal, irrespective of whether he received any notice or assistance with this claim.  Moreover, to the extent he is alleging CUE, these VCAA obligations do not apply, irrespective of whether the Board or the RO issued the prior decision in question that is now being collaterally attacked on these grounds.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) and Parker v. Principi, 15 Vet. App. 407 (2002).  As pointed out in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

II. Analysis

The Veteran appealed the effective date assigned with respect to his service-connected low back disorder.  He contends that there was CUE in a prior February 1996 rating decision that earlier considered and denied this same claim.  He asserts, generally, that the February 1996 rating decision failed to account for favorable evidence of record, even then, and that the outcome of that decision would have been different had the RO taken into consideration that evidence.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2013).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).


The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Briefly reviewing the facts of this case, the Veteran's initial claim for service connection was filed in December 1995.  VA denied the claim in a February 1996 rating decision, on the basis that his enlistment examination was negative for a back disability, he was seen once in May 1975 for complaints of lumbosacral pain that had begun three years previously, and since his separation examination was also negative for back pain.  A VA examination at the time of that earlier decision showed tenderness and discomfort, as well as limitation of motion when bending backward and to the right.  The Veteran did not appeal that prior decision.

The claim was again denied in an October 2001 rating decision, which the Veteran appealed to the Board.  Following completion of development requested in a November 2004 Board remand, the RO granted the claim in an August 2007 rating decision.   The claim was granted on the basis of complaints of back pain in service, as well as a more recent June 2007 VA examination, where the examiner had opined that, based on the nature of the Veteran's reported symptoms in service, he had chronic low back pain in service.

Upon review of the Veteran's service treatment records (STRs), the Board notes that the Veteran was seen in both May and November 1975, both times reporting longstanding and recurrent back pain.  In the treatment note from May 1975, he stated he had been told by a chiropractor that he had "3 cracked discs."  The treatment note from November 1975 indicates Veteran requested back X-rays due to injury, and that the X-rays were "to be done."  There is no evidence of these or other X-rays in the STRs.


Further review of the evidence of record reflects that the Veteran told the examiner who provided the January 1996 VA examination that he had injured his back in service in 1992, and that he had experienced back pain ever since.  He was provided an additional VA examination in June 2007, during which the examiner noted that it appeared evidence was missing from the Veteran's STRs, including a spinal X-ray and a physical examination pertaining to his low back complaints.  The VA examiner stated he believed the condition had started during the Veteran's military and had progressed from that time due to his chronic pain in service.

After considering the Veteran's contentions and the evidence of record, the Board finds CUE in the February 1996 rating decision earlier considering and denying service connection for a low back disorder.  That rating decision did not take into consideration the Veteran's reports of injury and chronic pain in service and ever since.  His assertions regarding his back pain are both competent and credible, so ultimately probative, especially since consistent with his STRs showing multiple complaints of longstanding back pain.  In summation, the record before the RO in February 1996 contained evidence of chronic back pain in service.  The primary reason for the February 1996 denial was that there supposedly was no evidence of chronic back pain in service; the claim was later granted in August 2007 because and on the premise of chronic back pain in service.  Had the RO in the February 1996 decision not overlooked the history of chronic back pain, proper application of the regulatory doctrine of 38 C.F.R. § 3.102 of resolving all reasonable doubt in a claimant's favor would have mandated that VA grant service connection for a low back disorder.  Consequently, the February 1996 rating decision erred in its denial of service connection.


But for the evidentiary and legal errors in the February 1996 rating decision denying service connection for a low back disorder, the outcome in the February 1996 rating decision would have been a grant of service connection, so manifestly different, based on the complaints of chronic low back pain in service and ever since, even up to the time of that initial claim.  Thus, there was CUE in that earlier February 1996 decision; therefore, that earlier decision must be reversed, resulting in a grant of service connection for a low back disorder as of an earlier effective date - namely, effectively as of December 4, 1995 - the date of receipt of the Veteran's original claim of entitlement to service connection for this same disability.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.


ORDER

An earlier effective date of December 4, 1995, is granted for the award of service connection for the low back disorder, based on CUE in the contemporaneous February 1996 rating decision earlier considering and denying the initial claim for this same disability.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


